ORDER
PER CURIAM.
Josef Czuppon (Claimant) appeals from the Labor and Industrial Relations Commission’s (Commission) denial of his claim for workers’ compensation benefits.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The Commission’s award is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).